SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for quarter period endedJune 30, 2014. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:000-54457 ADVANCED CANNABIS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 20-8096131 (State of incorporation) (IRS Employer Identification No.) 4445 Northpark Drive, Suite 102 Colorado Springs, CO 80907 (Address of principal executive offices) (Zip Code) Former Name, Address and Fiscal Year End if Changed Since Last Report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo As of August 19, 2014, there were 13,638,933 issued and outstanding shares of the Company’s common stock. ADVANCED CANNABIS SOLUTIONS, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed consolidated balance sheets 4 Condensed consolidated statements of operations 5 Condensed consolidated statements of cash flows 6 Notes to unaudited condensed consolidated financial statements 8-22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22-26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 EXPLANATORY NOTE The purpose of this Amendment No. 1 tothe Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2014 for Advanced Cannabis Solutions, Inc., filed with the Securities and Exchange Commission onAugust 19, 2014, as amended(the “Form 10-Q”), is solely to (i) furnish Exhibit 101 to the Form 10-Q, which provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language), (ii) correct the section under “Item 2. Unregistered Sales of Equity Securities and Use of Proceeds” and (iii) correct typographic and formatting errors in the Form 10-Q. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q, Financial Statements and Notes to Financial Statements contain forward-looking statements that discuss, among other things, future expectations and projections regarding future developments, operations and financial conditions.All forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect.If any underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or intended. PART I Item 1. Financial Statements. Advanced Cannabis Solutions, Inc. (“ACS”) was incorporated in the State of Colorado on June 5, 2013 (“Inception”).From June 3, 2013 (Inception) through June 30, 2013, the Company was initially capitalized but had not commenced operations.As such, the financial statements herein are presented without comparative periods for the three months and six months ended June 30, 2013, with the exception of the Statement of Cash Flows for the six month period ended June 30, 2013 to present the Company’s initial capital contributions. 3 ADVANCED CANNABIS SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) (audited) ASSETS As Restated Current Assets Cash $ $ Tenant receivables - Prepaid expenses and other current assets Inventory - Total current assets Property and equipment, net Deferredfinancing costs, net - Tenant receivables - Other receivables, net - Other capitalized costs - Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY CurrentLiabilities Accounts payable and accrued expenses $ $ Accrued interest payable - Derivative liability - Convertible notes payable (net of debt discount), current portion Total current liabilities Long Term Liabilities Convertible notes payable (net of debt discount), less current portion Tenant deposits Total long term liabilities Total Liabilities Commitments and Contingencies - - Stockholders' Equity Preferred stock, no par value; 5,000,000 share authorized; no shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Common Stock, no par value; 100,000,000 shares authorized; 13,438,933 shares and 15,137,200 shares issued and outstanding on June 30, 2014 and December 31, 2013, respectively Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ See Accompanying Notes to Condensed Consolidated Unaudited Financial Statements 4 ADVANCED CANNABIS SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) Revenues Wholesale sales $ $ Cost of wholesale goods sold ) ) Net wholesale sales Tenantrental Consulting fees, net Net revenues Operating expenses: General and administrative Payroll and related expenses Professional fees Office expense Depreciation Total operating expenses Operating loss from operations ) ) Other expense: Gain (loss) on derivative liability, net $ $ ) Amortization of debt discount ) ) Interest expense ) ) Total other income (expense) ) Net loss $ ) $ ) Net loss per share-basic and diluted $ ) $ ) Weighted average number of common shares outstanding –basicand fully diluted See Accompanying Notes to Condensed Consolidated Unaudited Financial Statements 5 ADVANCED CANNABIS SOLUTIONS. INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) Cash Flows Provided By (Used In) OperatingActivities: Net loss $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Amortization of debt discount Amortizationof deferred financingcost Bad debt expense Depreciation Issuance of stock to pay interest expense Change in fair value of derivative liability, net Changes in operating assets and liabilities: Increasein receivables ) Increase in inventory ) Increase in prepaid expenses and other current assets ) Increase in accounts payable and accrued expenses Net cash used in operating activities: ) Cash Flows Provided By (Used In) Investing Activities: Purchase of property and equipment ) Increase in capitalized costs ) Net cash used in investing Activities ) Cash Flows Provided By (Used In) Financing Activities: Proceeds from sale of common stock - Proceeds from sale of warrants Principal repayment on convertible notes payable ) Proceeds from issuance of convertible notes payable, net of cash expenses Increase in deferred fnancing costs ) Net cash provided by financing Activities Net Increase In Cash Cash At The Beginning Of The Period Cash At The End Of The Period $ SUPPLEMENTAL SCHEDULE OF CASH FLOW INFORMATION Cash paid for interest $ Continued - 6 ADVANCED CANNABIS SOLUTIONS. INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) Supplemental Disclosure on non-cash financing activities: Non-cash financing costs $ $
